DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 are pending in this application.

Election/Restrictions
Applicant's election with traverse of Species V (fig.7) in the reply filed on 06/18/2021 is acknowledged.  The traversal is on the ground(s) that species V should also include fig.8 along with fig.7.  This is found persuasive. As such, the elected species V will encompass figures 7 and 8. 
The requirement is still deemed proper and is therefore made FINAL.

Priority

Acknowledgement is made of the claims to the provisional application 62/718,893 filed 08/14/2018.	

Drawings
The drawings are objected to because 
Fig.7 pMOS 40 should have the symbol with arrow pointing outwards from the substrate.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0003] line 1, “unwanted of microcontroller restart” should be -- unwanted microcontroller restart--. 
Paragraph [00047] line 8, “FET 16” should be –FET 30--.
Paragraph [00048] line 2, “voltage is appeared” should be –voltage appears--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kessler (US6963183B1).
Regarding claim 1, Kessler teaches a power input circuit (abstract, control circuit) connected between a power source (i.e. battery voltage UB) (fig.2) and a motor (i.e. d.c. motor 2) (fig.2) in an electric motor drive system (fig.2), the power input circuit comprising: a first switch (i.e. switch S1) (fig.2) disposed between the power source and a load comprising the motor (e.g. switch S1 is connected between power source and the motor load 2) (fig.2), the first switch configured to provide reverse polarity protection from the power source (column 3 lines 42-49, when there is a reversal of polarity of battery voltage UB … reliable protection of at-risk components); and a second switch (i.e. switching unit 3’) (fig.2) connected to the first switch (e.g. source of second switch 3’ is connected to drain of first switch S1 via diode D2 and connected to source of first switch S1 via electrolytic capacitor C) (fig.2) and configured to 
Regarding claim 2, Kessler teaches the power input circuit of claim 1, wherein the first switch and the second switch are each selected from the group consisting of a metal oxide semiconductor field effect transistor (MOSFET) (e.g. first switch S1 and second switch 3’ are MOSFETs) (fig.2), a bipolar junction transistor (BJT), an insulated-gate bipolar transistor (IGBT), or a thyristor.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamai (US5477124).
Regarding claim 1, Tamai teaches a power input circuit (i.e. electrical apparatus 10) (fig.1) connected between a power source (i.e. battery pack 20) (fig.1) and a motor in an electric motor drive system (i.e. load 1) (fig.1), the power input circuit comprising: a first switch (i.e. first switch 2) (fig.1) disposed between the power source and a load comprising the motor (e.g. first switch 2 is connected between load 1 and power source 21) (fig.1), the first switch configured to provide reverse polarity protection from the power source (abstract, cut-off power … when its voltage drops below the reference voltage); and a second switch (i.e. second switch 5) (fig.1) connected to the first switch (e.g. drain, gate and source of second switch 5 is connected to source, drain and gate of first switch 2 respectively) (fig.1) and configured to 
Regarding claim 2, Tamai teaches the power input circuit of claim 1, wherein the first switch and the second switch are each selected from the group consisting of a metal oxide semiconductor field effect transistor (MOSFET) (i.e. first switch 2 is nmos and second switch 5 is pmos) (fig.1), a bipolar junction transistor (BJT), an insulated-gate bipolar transistor (IGBT), or a thyristor.
Regarding claim 3, Tamai teaches the power input circuit of claim 2, wherein the first switch is disposed in a direct current (DC) bus return path of the power source (e.g. first switch 2 is connected on the return path of the power source 21) (fig.1) and is configured to be closed when a positive terminal of the power source is connected to a DC bus supply path of the power source (column 2 line 66 to column 4 line 3, when the battery pack 20 is attached … turn on the first switch 2), and be open when a negative terminal of the power source is connected to the DC bus supply path, to provide reverse polarity protection (column 3 lines 14-17, rechargeable battery 21 voltage drops below the reference voltage Vref … turning the first switch 2 off); wherein the second switch is connected between the first switch and the load (e.g. second switch 5 is connected between first switch 2 and load 1) (fig.1) and configured to be closed when the first switch is closed (column 3 lines 2-3, Accompanying this, the second 
Regarding claim 4, Tamai teaches the power input circuit of claim 3, wherein the first switch is a nMOS type MOSFET (i.e. first switch 2 is an nMOS) (fig.1) having a drain terminal connected to a DC bus return path (e.g. drain terminal of first switch 2 is connected to DC return path) (fig.1), a source terminal connected to ground (implicit, source connected to the negative terminal of power source, could be electrical ground) (fig.1) and a gate terminal connected to a gate resistor (e.g. first switch gate is connected to a resistor whose other end is connected to comparator) (fig.1) and controlled by the second switch (e.g. second switch 5 communicates with comparator 4, comparator 4 controls the first switch 2) (fig.1), and the second switch is a pMOS type MOSFET (i.e. second switch 5 is a pMOS) (fig.1) having a drain terminal connected to the gate terminal of the first switch (e.g. drain of second switch 5 is connected to gate of first switch 2 via comparator 4 and resistor) (fig.1), a source terminal connected to the DC bus supply path (e.g. source of second switch 5 is connected to DC bus supply path) (fig.1) and a gate terminal connected to the DC bus return path (e.g. gate of second switch 5 is connected to DC bus return path) (fig.1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Makaran (US 6611410 B1), Dubhashi (US 6969971 B2), Taylor (US 7139157 B2), Popov (WO 2016041884 A1) and Wu (CN 106532677 A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304.  The examiner can normally be reached on M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        07/15/2021





	/THIENVU V TRAN/                                                                   Supervisory Patent Examiner, Art Unit 2839